DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 8-10, 16, 18-21, 24 is/are objected to because of the following informalities:  
Claim 1, line 4, “an individual’s face” should be “the individual’s face”.
Claim 8, line 3, “a nasal cavity” should be “[[a]] the nasal cavity”.
Claim 9, line 2, “a nasal cavity” should be “[[a]] the nasal cavity”.
Claim 10, line 2, “a nasal cavity” should be “[[a]] the nasal cavity”.
Claim 16, line 4, “an individual’s face” should be “the individual’s face”.
Claim 16, line 17, “one said nasal pillow” should be “one of said nasal pillows”.
Claim 18, line 2, “a nasal cavity” should be “[[a]] the nasal cavity”.
Claim 19, line 3, “a nasal cavity” should be “[[a]] the nasal cavity”.
Claim 20, line 2, “a nasal cavity” should be “[[a]] the nasal cavity”.
Claim 21, line 2, “a nasal cavity” should be “[[a]] the nasal cavity”.
Claim 24, line 2, “a nasal cavity” should be “[[a]] the nasal cavity”.
Claim 24, line 2, “wherein occlusion system” should be “wherein said occlusion system”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11, 16-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "a processor electrically coupled to said power source to control air temperature, air flow rate, ozone production rate, fragrance rate, medication administration, and independent control of said individual nasal pillows" renders the claim indefinite because it is unclear. Claim 11 depends on claim 1 wherein claim 1 recites “a transfer member for introducing fluids selected from the group of: heated air, ozone, fragrances, and essential oils”. It is unclear whether the processor is configured to perform all of the listed functions or one of the functions from the aforementioned claim. 
Claim 16 recites the limitation "said baffle" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-26 are rejected by virtue of depending on claim 16.
Claim 16 recites the limitation "said transfer member" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase "a processor electrically coupled to said power source to control air temperature, air flow rate, ozone production rate, fragrance rate, medication administration, and independent control of said individual nasal pillows" renders the claim indefinite because it is unclear. Claim 22 depends on claim 16 wherein claim 16 recites “a manifold ... for introducing fluids selected from the group of: heated air, ozone, fragrances, and essential oils”. It is unclear whether the processor is configured to perform all of the listed functions or one of the functions from the aforementioned claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 2013/0056010)
Regarding claim 1, Walker discloses 
A nasal mucosa heating and occlusion apparatus (5, fig. 3) positionable on an individual's face (see fig. 5), said apparatus (5) comprising: 
an eyewear piece (10, fig. 3A and par. 0040) having a bridge (bridge of 5, see fig. 3A) constructed and arranged to extend substantially across an individual's face (see fig. 5); 
a nasal frame (30) depending from said bridge (bridge of 5) and in fluid communication therewith (see fig. 4), said nasal frame (30) having nasal pillows with an open end (see fig. 3 and par. 0044); 
a transfer member (15, fig. 4 and par. 0042) for introducing fluids selected from the group of: heated air (par. 0014), ozone, fragrances, and essential oils to pass through said open 
a power source (40, fig. 4 and par. 0048) mounted on said eyewear piece (10) and electrically coupled to said transfer member (15).
Regarding claim 3, Walker discloses 
The apparatus according to Claim 1, wherein said nasal frame (30) is ergonomically shaped to fit around the periphery of the individual's nose and terminating near a nasal cavity (see fig. 5).
Regarding claim 9, Walker discloses 
The apparatus according to Claim 1, wherein said nasal pillows (nasal pillows of 30) are constructed with an enlarged flexible rim (see figs. 3-5) for optimal fitting within a nasal cavity to occlude the nasal cavity and to collect nasal discharge (Examiner notes: the limitation “for optimal fitting within ... nasal discharge” is interpreted as functional limitation. See figs. 3-5, the nasal pillows of 30 have enlarged flexible rims which are placed within the individual’s nasal cavity, therefore, they are configured to occlude the nasal cavity and to collect nasal discharge).
Regarding claim 11, Walker discloses 
The apparatus according to Claim 1, wherein said eyewear piece (10, fig. 4) includes a processor (50) electrically coupled to said power source (40) to control air temperature, air flow rate (par. 0045), ozone production rate, fragrance rate, medication administration, and independent control of said individual nasal pillows.

Allowable Subject Matter
Claim(s) 2, 4-8, 10, 12-26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or overcome the 112(b) rejections as set forth above.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is Walker et al. (US 2013/0056010)
Regarding claim 2, Walker fails to disclose/teach among all the limitation or render obvious an eyewear piece having a bridge including flexible joints and attached temples extending over the individual’s ear, in combination with the total structure and function as claimed. Walker only discloses flexible strap 25 (fig. 4) extending over the ears. No combination of prior art was found to teach or suggest each and every element of claim 2.
Regarding claim 4, Walker fails to disclose/teach among all the limitation or render obvious the transfer member defined as a manifold interiorly housed within the nasal frame, in combination with the total structure and function as claimed. Walker only discloses the transfer member 15 (fig. 4) being a pump housing within the device 5 (see fig. 4). No combination of prior art was found to teach or suggest each and every element of claim 4.
Regarding claim 10, Walker fails to disclose/teach among all the limitation or render obvious a nasal heater positioned at the bottom of the nasal pillows, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 10.
Regarding claim 12, Walker fails to disclose/teach among all the limitation or render obvious a nasal heater, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 12.
Regarding claim 13, Walker fails to disclose/teach among all the limitation or render obvious an occlusion system with a port pressurization gate within the nasal frame, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 13.
Regarding claim 15, Walker fails to disclose/teach among all the limitation or render obvious the transfer member defined as medication dispenser with a laser light diffraction sensor to regulate medication delivery, in combination with the total structure and function as 
Regarding claim 16, Walker fails to disclose/teach among all the limitation or render obvious a nasal frame including a one-way adjustable entry tube, a pair of upper conductors, U-shaped passage elbows, a manifold, and a baffle to decrease and increase air flow through the manifold, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 16.

Examiner notes: see also other prior arts: W. E. Tiffany (US 2,468,383), Timmons et al. (US 4,559,941), Timmons et al. (US 4,708,446), Tobin (US 4,858,476), Peppler (US 5,193,534), Bailiff (US 5,363,153), Depuy (US 2004/0074500), Piesinger (US 6,772,762), Ishizuka (US 6,886,562), Delli Paoli, JR. (US 2009/0247967), Ray et al. (US 2018/0125700), Liu (US 2018/0200544).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783